Order, Supreme Court, New York County (Helen Freedman, J.), entered on or about April 19,1995, which directed that plaintiff disclose the medical school, residency and fellowships attended by her medical expert and the States in which such witness is licensed to practice medicine, unanimously affirmed, without costs.
*561The demands in dispute are proper inquiries bearing upon the qualifications of the expert, the need for which outweighs the unlikelihood that the information would allow identification of the expert’s name (CPLR 3101 [d] [1] [i]; see, Jasopersaud v Rho, 169 AD2d 184). Concur — Sullivan, J. P., Rubin, Kupferman and Asch, JJ.